Examiners Comment
The amended specification filed 5/24/2022 is hereby admitted into the record.

Reasons for Allowance
Claims 1 includes allowable subject matter because prior art could not be found to disclose a tray configured to rest on a surface, a cover that comprises a frame and the at least one window to allow infrared radiation further comprising at least one vent in the cover with all of the limitations of independent claim 1. 
Claim 20 includes allowable subject matter because prior art could not be found to disclose at least two tray assemblies configured to rest on a surface, each of the two tray assemblies comprising at least one of the side walls of the first base includes a pair of end portions with an intermediate portion therebetween that extends further toward an end of the first base relative to the end portions, and wherein located within the recessed areas are members configured to limit a depth that the first base may be inserted into the second base with all the limitations of independent claim 20.
Examiner notes locating few prior art solar drying trays designed for use outside of a cabinet type of chamber. The closest prior art found is Akira (JP11290047) which includes a solar drying tray. However, the features outlined above are not found in Akira and no teaching reference could be located which would render the features above obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762